Citation Nr: 0106728	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-20 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1964 to December 1966.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1999 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hearing loss, peripheral neuropathy 
and multiple sclerosis (MS).

In February 2000, the veteran testified at an RO hearing and 
indicated that the service connection for MS was never an 
issue before the Board and the veteran's representative July 
2000 statement confirmed that by stating: "the issue of 
entitlement to service connections for Multiple Sclerosis 
secondary to herbicide exposure. . . . was specifically 
excluded from the veteran's substantive appeal, and this 
exclusion was confirmed at the personal hearing."  Thus, the 
Board finds that service connection for MS is not in 
appellate status.

During the pendency of this appeal, in a May 2000 rating 
decision, the RO granted service connection for hearing loss 
and tinnitus; thus, the only issue in appellate status is 
entitlement to service connection for peripheral neuropathy. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.

2.  There is no medical evidence of peripheral neuropathy 
during service or for many years thereafter, and there is no 
medical evidence of a causal link or nexus between peripheral 
neuropathy and any incident of service, including claimed 
herbicide exposure.

CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's written statements and a transcript 
of his February 2000 hearing shows that he asserts that he 
has peripheral neuropathy as a result of herbicide exposure 
while in Vietnam.  He testified that he first noticed his 
peripheral neuropathy in 1988.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for 
peripheral neuropathy has been properly developed as the 
record includes September 1990, July 1992 and April 1996 
outpatient treatment, nerve conduction studies and 
radiographic reports from the veteran's non-VA treating 
physicians, which are associated with the file.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the recently 
enacted VCAA.

The veteran's service medical records are silent for 
complaints, treatment or a diagnosis involving peripheral 
neuropathy.

A September 1990 private treatment report from T. L. C., 
M.D., indicates that the veteran had reported a one and one 
half week history of numbness and tingling on the soles of 
his feet and some numbness in his fingers.  On examination, 
sensory testing was diminished to light touch in the upper 
extremities and to pin, touch and vibration in the lower 
extremities to the knee.  The impression was peripheral 
neuropathy, unknown cause, probably pre-diabetic or 
industrial exposure, but the recent onset argued against the 
later cause.  The physician indicated that electromyography 
(EMG)/nerve conduction studies would be needed to rule out 
any doubt.  

C. A. K., M.D., Ph.D. saw the veteran from July 1992 to April 
1996.   In a July 1992 treatment report, the veteran reported 
a history of numbness in his feet and legs extending up to 
about the T10 level two years earlier.  Dr. C. A. K.'s 
impression was that the veteran had MS, which did not warrant 
any treatment at that time.  The physician noted that he had 
received records from Dr. T.  L. C., who had diagnosed the 
veteran with peripheral neuropathy, but Dr. C. A. K. opined 
that he suspected that it was spinal cord plaque rather than 
peripheral neuropathy.  A July 1992 magnetic resonance 
imaging (MRI) of the head showed multiple areas of increased 
T2 intensity consistent with a demyelinating disease such as 
MS.  April 1996 EMG and nerve conduction studies of the right 
upper extremity performed by the Neurodiagnostic Center 
indicated that the veteran was thought to have carpal tunnel 
syndrome and perhaps ulnar neuropathies in the past.  The EMG 
and nerve conduction studies were normal and there was no 
evidence of median neuropathy, ulnar neuropathy or cervical 
radiculopathy.  X-rays of the right shoulder, cervical spine 
and thoracic spine all showed mild degenerative arthritic 
changes.   The impression included probable stable MS, carpal 
tunnel syndrome, and right arm and shoulder pain probably 
related to arthritis of the shoulder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  In addition, certain 
chronic diseases, such as acute and subacute peripheral 
neuropathy, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b)(2000).  In addition, disabilities, which are found 
to be proximately due to, or the result of a service-
connected disease or injury shall be service connected.  See 
38 C.F.R. § 3.310 (2000).

The Board observes that the statutory presumption that 
certain diseases are the result of exposure to a herbicide in 
service is applicable with respect to acute and subacute 
peripheral neuropathy.  38 C.F.R. §§ 3.307, 3.309(e).  For 
the presumption of service connection to attach for acute and 
subacute peripheral neuropathy, it must have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  In addition, service connection 
could be granted on a direct basis if the claimed disorder 
was incurred or aggravated during the appellant's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

While the RO denied the veteran's claim as "not well 
grounded", the Board finds no prejudice to the veteran in 
this case by proceeding with an adjudication of the question 
of entitlement to service connection.  This is so because the 
RO specifically notified the veteran of the requirements 
needed for entitlement to service connection in the statement 
of the case issued in September 1999 and the supplemental 
statement of the case issued in May 2000.  Moreover, all of 
the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant a remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995). 

Initially, the Board notes that the sole diagnosis of 
peripheral neuropathy is the diagnosis of peripheral 
neuropathy found in Dr. T. L. C.'s September 1990 report, 
which Dr. C. A. K. opined was spinal cord plaque rather than 
peripheral neuropathy.  Thus, there is no medical evidence 
showing that the veteran has acute or subacute peripheral 
neuropathy as defined in 38 C.F.R. § 3.309(e), which states 
that the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  Note 2.  The Board further 
finds that service connection for peripheral neuropathy is 
not warranted on a direct incurrence basis.  The medical 
evidence does not show that the veteran was treated, or 
diagnosed with, peripheral neuropathy during service or for 
many years thereafter, and there is no medical evidence of a 
causal relationship or nexus between peripheral neuropathy 
and any incident of service, to include claimed exposure to 
Agent Orange.  In reaching this decision, the Board has 
considered Dr. T. L. C.'s September 1990 diagnosis of 
peripheral neuropathy, approximately 24 years after 
separation from service.  More recent medical information 
appears to indicate that the veteran has MS and was 
misdiagnosed as having peripheral neuropathy.  (As noted in 
the introduction to this decision, a claim of service 
connection for multiple sclerosis is not in appellate 
status.)  In any event, the September 1990 medical statement 
does not contain a medical opinion suggesting that the then 
diagnosed peripheral neuropathy was related service, 
including alleged herbicide exposure.  Finally, the veteran's 
own testimony and statements indicate that he first noticed 
numbness and tingling in his extremities in 1988, and he has 
not indicated that there may be additional medical evidence 
that links peripheral neuropathy to service or to herbicide 
exposure during service.  Without a current diagnosis or a 
nexus, the claim of entitlement to service connection for 
peripheral neuropathy on a direct basis must be denied.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).
 
The veteran has primarily based his claim on the argument 
that service connection for peripheral neuropathy is 
warranted because it is due to exposure to Agent Orange 
during service.  However, this claim must also be denied.  
The veteran's DD Form 214 indicates that he served in 
Vietnam, although the dates are unclear.  Even assuming his 
last day in Vietnam was the last day of his service, and 
therefore the last day of herbicide exposure, see 38 U.S.C.A. 
§ 1116(a)(3), the only diagnosis of peripheral neuropathy is 
dated in September 1990.  This is approximately 24 years 
after the veteran's last day of service in Vietnam.  Thus, 
there is no evidence that the veteran's alleged peripheral 
neuropathy became manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to a herbicide agent during active service.  38 
C.F.R. § 3.307(a)(6)(ii).  In addition, the Board points out 
that the claims file does not contain a competent opinion 
relating the veteran's alleged peripheral neuropathy to 
exposure to Agent Orange during his service.  In fact, the 
July 1992 non-VA treatment report indicates that Dr. C. A. K. 
did not believe that the veteran had peripheral neuropathy at 
all.  Under such circumstances, without competent medical 
evidence establishing a nexus, the veteran's claim, based on 
the theory that his alleged peripheral neuropathy is 
secondary to exposure to Agent Orange during service must be 
denied.

The veteran's statements as to his belief that his alleged 
peripheral neuropathy is related to the service, to include 
due to herbicide exposure, are not competent evidence with 
regard to the nexus issue.  See Grottveit v. Brown. 5 Vet. 
App. 91,92-93 (1993).  There is no evidence that he has the 
requisite medical expertise to enter a medical judgment as to 
the etiology of his alleged peripheral neuropathy.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Therefore, the 
claim must be denied.
ORDER

The claim of entitlement to service connection for peripheral 
neuropathy, to include due to herbicide exposure, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

